Citation Nr: 0513635	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-05 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has alleged that he currently experiences 
residuals of a neck injury which was sustained during his 
period of military service.  Specifically, he claims that the 
residuals of his in-service neck injury are manifested by 
limited range of motion, nerve damage, and muscle atrophy.  

Review of the service medical records shows that the veteran 
underwent X-ray examination of his lumbosacral spine in March 
1967.  However, the clinical examination report in connection 
with this X-ray testing is not included among his service 
medical records and is, thus, unavailable for review.  
Additionally, post service medical records reflect that, in 
August 1973, the veteran sought treatment for weakness of his 
right arm.  A statement from his physician in connection with 
this treatment notes that the veteran had a history of neck 
complaints.  

The Board notes that VA's duty to assist now includes 
obtaining an examination or medical opinion, as indicated.  
38 C.F.R. § 3.159.  Since the evidence suggests the presence 
of current neck disability; evidence of treatment for 
complaints referable to the spine in service; and a 
suggestion that the veteran's present complaints with respect 
to these disorders may be related to his period of military 
service, further development of medical evidence is 
indicated.  Accordingly, the Board finds that the veteran 
should be afforded a VA examination to determine the nature 
and etiology of his neck disorder.

Upon consideration of the foregoing, this case is REMANDED to 
the RO for the following:
1.  The RO should request that the 
appellant provide the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his neck or back 
since his discharge from military service 
in 1968 to the present.  After obtaining 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant which 
have not been previously secured.  All 
records obtained should be associated 
with the claim file.

2.  The veteran should also be afforded a 
VA examination by an appropriate 
specialist to determine the nature and 
etiology of his neck complaints.  The 
veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current impairment of 
the neck, to include any loss of motion, 
nerve damage, muscle atrophy, and/or 
involvement of other extremities, are 
related, even in part, to the complaints 
for which the veteran was treated during 
service.  A complete rationale for any 
opinion expressed must be provided.  If 
the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant should be 
furnished with an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



